OPINION OF THE COURT
FRED MORENO, Circuit Judge.
THIS CAUSE came before the Court on the defendant’s renewed motion to dismiss the new information pursuant to Florida Statute Section 775.15(2)(a). The State entered a nolle prosequi on October 21, 1986 after the assigned judge denied the State’s motion to amend the information. A new information was filed after the statute of limitations period had expired. The only charges in the new information were a change in the method of trafficking to replace possession for *13sale in Count I and an increase in the quantity of cocaine in Count II. The new information included the codefendant, who was a fugitive and whose case was not nolle prossed. Such codefendant upon being brought before the Court entered a plea of guilty after his motion to dismiss was denied because the case was never nolle prossed against him and there is an additional statutory extension. See FS § 775.15/6.
The Court relies upon State v. Garcia, 294 So.2d 293 (Fla. 3d DCA 1971) which found without merit the State’s contention that the new information should be acceptable on the basis of linkage with the initial prosecution. The State relies here on Rubin v. State, 390 So.2d 322 (Fla. 1980). In that case “the trial court did not err in denying Rubin’s motion to dismiss since the first information was timely filed and the second information, containing sufficient language to link it to the first, was filed while the first information was pending.” Supra at 324.
The Court need not reach the issue of linkage because as to defendant Reyes only there was no information pending when the new one was filed.
WHEREFORE, the information as to defendant Frank Reyes, Jr. only is dismissed.
DONE and ORDERED this 27th day of April, 1988, in Miami, Dade County, Florida.